Citation Nr: 1316914	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  11-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right shoulder disability.  

(A separate appeal on the issues of an increased rating for low back disability, 
service connection for a disorder of the penis, and a total rating based 
on individual unemployability is addressed in a separate Board remand.)


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July to October 1981, and from November 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  In September 2012, the Veteran testified before the undersigned at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he suffered a right shoulder disability during his 1990-1991 period of active duty service.  It appears that the Veteran has a current right shoulder disability (a torn rotator cuff).  There is also lay evidence to the effect that the Veteran  injured his right shoulder during active service in either 1990 or 1991, and that the current shoulder disability relates to the claimed injury during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).   

The Veteran has not been provided with a VA compensation examination with regard to the right shoulder claim.  Based on the evidence currently of record, the Board finds remand warranted so that a VA examination can be provided to him, which will include a report and an opinion addressing his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed right shoulder disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder in connection with the examination.    

The examiner is asked to respond to the following question:

Is it at least as likely as not (a 50% or higher degree of probability) that current right shoulder disability is causally  related to any in-service disease, event, or injury?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2.  The RO should then review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded an opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


